         Case 2:17-cr-00375-JAD-NJK Document 48 Filed 06/22/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00375-JAD-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.                                              ECF No. 47
 6
     MIGUEL ANTONIO MURILLO-RAMOS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Wednesday, June 24, 2020 at 1:30 p.m., be vacated and continued to August 3, 2020, at 3:00

12   p.m.

13          DATED this 22nd day of June, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
